ALLOWANCE
Applicant’s amendment, filed 23 September 2021 in response to the non-final Office action mailed 24 June 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-3, 5-8, 17 and 19-21 are pending, wherein: claim 2 is as originally filed, claims 1, 3, 5-8, 17 and 19-21 are as previously presented, and claims 4, 9-16 and 18 have been cancelled by this and/or previous amendment(s). Pending claims 1-3, 5-8, 17 and 19-21 are herein allowed. 

Response to Arguments
The 35 U.S.C. 102(a)(1)/103 rejection of claims 1-2, 5-8, 17 and 21 as anticipated by Tanaka et al. (US PGPub 2014/0048131, or in the alternative as unpatentable over Tanaka in view of Jin et al. (US PGPub 2011/0216029) is withdrawn. Applicant’s arguments have been fully considered and were found persuasive with respect to the teachings of Tanaka requiring the sol-gel binder. 
The 35 U.S.C. 103 rejection of claims 3 and 19-20 as unpatentable over Tanaka et al. (US PGPub 2014/0048131, or in the alternative as unpatentable over Tanaka in view of Jin et al. (US PGPub 2011/0216029), and further in view of Tanaka et al. (US PGPub 2014/0034360) is withdrawn as depending from a withdrawn rejection (see above). 
The 35 U.S.C. 103 rejection of claims 9-16 as unpatentable over Alden et al. (US 8,049,333) in view of Jin et al. (US PGPub 2011/0216029) is withdrawn as a result of Applicant’s filed claim amendments cancelling the cited claims. 
No objections and/or rejections are believed outstanding. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Tanaka (US PGPub 2014/0048131) teaches conductive members containing a base material and a conductive layer provided on the base material, wherein the conductive layer includes (i) metallic nanowires and (ii) a sol-gel binder having a three-dimensional crosslinked structure (abstract; [0013]; [0051]-[0052];[ [0077]-[0078]; [0220]-[0228]). Tanaka further teaches the metallic nanowires have an average short-axis length of 150 nm or less and an average long-axis length of from 1-100 µm, are preferably silver nanowires, and have a content per square meter of conductive layer of from 0.001-0.100 g/m2 at a mass ratio of cured sol-gel to nanowires from 0.5/1 to 25/1 ([0013]; [0054]; [0080]-[0084]; [0101]-[0103]; [0164]). While Tanaka teaches the optional additional inclusion of further binder materials, Tanaka requires the presence of the sol-gel primary binder, not taught by Tanaka as curable via ionizing radiation, and does not allow for its exclusion to render operable the intended invention. As such Tanaka fails to teach a single/sole binder material which is a cured product of an ionizing radiation curable resin as claimed. Tanaka is further silent as to the Martens hardness of the resulting conductive layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767